DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2020 and 12/20/2018 was filed prior the mailing date of this action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 1, 2, 4 and 5 are objected to because of the following informalities:  
Claim 1, line 1:  “A coil bending machine configured to, in a stator core” should read -- A coil bending machine configured to bend a coil, in a stator core --
Claim 1, line 6: “push-bend end portions” should read --bending end portions--

Claim 2, line 3: “that press-fixes” should read -- that press-fits--

Claim 4, line 5: “insulating sheet is” should read --insulating sheet, which is --
Claim 5, line 5: “insulating sheet is” should read --insulating sheet, which is --
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  

Claim 1, line 8: “a coil bending member that push-bends” 
line 10:  “a coil pressing mechanism that press-fixes” 
	Claim 2, line 3: “a coil presser member that press-fixes” 
		Line 5: “a cylindrical holding member that holds”
Line 10: “driving means”

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  
Claim 1 ln 6: the term “push-bend end portions” appears to be a product-by-process limitation.  It renders the claim indefinite due to lack of clarity in the claim. It is unclear the ‘end portions’ that are both pushed and bent, perhaps as a result of being pushed towards the stator core or pushing and bending the end portions of the lead portions towards the stator core, as the specification does not adequately provide descriptions about these end portions, particularly “As shown in FIGS. 1 and 2, the coil bending machine 10 includes a coil bending member 12 and a coil pressing mechanism 14. The coil bending member 12 has a function of bending the end portion of the lead portion R of the segment coil SC protruding-8- from the axial end face of the stator core 1 so as to push it down toward the stator core 1” 

In claim 3, the phrase “in the circumferential direction” render claim indefinite. It is unclear how the recited “an axially extending slit”, which deemed to read as a slit extending in axial direction of the coil presser, penetrates in the circumferential direction.   


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Muto (WO 2016140194, see US 20170373570 for English Translation).
Muto reads on the claims as follows:
Claim 1. A coil bending machine (Figs. 8 and 9) configured to, in a stator core (10, Fig. 1) including a cylindrical yoke and multiple teeth (11) that protrude radially inward from the yoke and are spaced uniformly in a circumferential direction, and having a slot (12) formed between circumferentially adjacent teeth, while lead portions of a segment coil which is a U-shaped lead wire (16c and 16d, Figs. 1 and 7) including a bent portion and two of the lead portions (16, Fig. 7) extending from the bent portion are inserted into two slots, push-bend end portions of the lead portions protruding from an axial end face of the stator core toward the stator core, the coil bending machine comprising: 
a coil bending member (shaping tool 61 and 62, Figs. 3 and 4) that push-bends the end portions of the lead portions protruding from the axial end face of the stator core toward the stator core (see para. [0054]); and 
a coil pressing mechanism (pushers 43a and 43b) that press-fixes the segment coils inside the slot toward the yoke in the slot, from a radially inner side of the stator core (see para. [0046 and [0077]).

Claim 2. The coil bending machine according to claim 1, wherein the coil pressing mechanism includes 
a coil presser member (43, Figs 2 to 4) that press-fixes the segment coils inside the slot toward a radially outer side, 
a cylindrical holding member (elevating table 42, Fig. 3) that holds the coil presser member in a radially movable manner (elevating table 42 holds the narrow part 43a and the tapered part 43b, pushes outwardly while lowering, see para. [0051]),
an axially moving member (43b, Fig. 3) that is provided on an inner side of the holding member in an axially movable manner, and has a tapered outer circumferential face in contact 
driving means (63 and 64, Fig. 4 and para. [0053]) that moves the axially moving member in the axial direction (coil 16 move towards stator core 10, para. [0051]).

Claim 3. The coil bending machine according to claim 2, wherein an axially extending slit (61b and 62b Figs. 2 and 4, para. [0055]) penetrates the coil presser member in the circumferential direction (61b and 62b pushes 43).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muto in view of Kim (KR 20140095667).
Muto discloses:
Claim 4. The coil bending machine according to claim 2, wherein: 
an insulating sheet is provided along a slot inner wall face inside the slot (12, see para. [0071]); 


Claim 5. The coil bending machine according to claim 3, wherein: 
an insulating sheet is provided along a slot inner wall face inside the slot (12, see para. [0071]); 
a guide protrusion to be inserted between the both ends of the insulating sheet is formed on an axial end face of a radially outer end portion of the coil presser member (see para. [0070-0071].

Regarding claims 4 and 5, Muto discloses the claimed invention except the limitations of claims 4 and 5. Though Muto teaches a stator manufacturing apparatus and coil insertion tool with coil bending configurations in which, the coils are inserted with an insulating paper, Muto fails to teach both ends of the insulating sheet on the radially inner side are arranged to open toward a radial opening of the slot. However, Kim teaches a motor with insulating sheet inside the stator slot (100, Fig. 1) in which, the insulating sheets (Fig. 3) are inserted so that the open ends of the insulating sheet are protrude outside and both ends of the insulating sheet on the radially inner side are arranged to open toward a radial opening of the slot (see Figs 4(a) to 4(e)) to prevent any coil damage during the coil insertion process. Therefore, in view of the teachings of Kim, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus of Muto to provide insulating papers that are inserted such that both ends of the insulating sheet on the radially inner side are arranged to open toward a radial opening of the slot in order to prevent coil damage during the insertion process and to fold the insulator sheet after inserting the coil into the slot.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muto (WO 2016140194) teaches a stator manufacturing apparatus and insertion tool that is insertable into a stator core which has a pressing tool that pushes out the stator coils and a moving unit that bends and shapes the coils. Kim (KR 20140095667) teaches a motor with insulating sheet inside the stator slot such that the insulating sheets are inserted with the open ends of the insulating sheet are protrude outside and are arranged to open toward a radial opening of the slot. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729